Case 2:18-cv-03648-SJF-SIL Document 83 Filed 11/18/19 Page 1 of 1 PageID #: 766




                                  COUNTY OF SUFFOLK




                                           STEVE BELLONE
                                      SUFFOLK COUNTY EXECUTIVE

   DENNIS M. BROWN                                                        DEPARTMENT OF LAW
   COUNTY ATTORNEY



   November 18, 2019

   Honorable Sandra J. Feuerstein, U.S.D.J.
   United States Federal Courthouse
   100 Federal Plaza
   Central Islip, New York 11722

   Re:               Silva et al. v. Farrish, et al.
                     Docket No: CV-18-3648 (SJF)(SIL)

   Honorable Judge Feuerstein:

   Pursuant to the Court’s bundle rule for dispositive motions, the County defendants submit
   with this correspondence their original moving papers and supporting exhibits seeking
   summary judgment pursuant to F.R.C.P. Rule 56; the plaintiff’s opposition papers and
   supporting exhibits; and the defendants reply memorandum of law.

   I thank the Court for its consideration of this submission.

   Respectfully submitted,

   DENNIS M. BROWN
   Suffolk County Attorney

   By: ____Brian C. Mitchell_________
       Brian C. Mitchell
       Assistant County Attorney

   cc:
   Scott M. Moore, Esq. (Attorney for Plaintiffs via ECF)
   Richard H. Yorke, Esq. (Attorney for State of New York defendants via ECF)
